UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1792


MR. JOHN MALCOLM DICKSON, JR.,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
JUSTICE, Attorney General of the United States of America;
UNITED STATES ATTORNEY GENERAL, For the Eastern District of
Virginia,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00253-AWA-DEM)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se. George Maralan Kelley,
III, Assistant United States Attorney, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John   Malcolm     Dickson,    Jr.,    appeals     the     district

court’s order denying relief on his civil complaint.                   We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                Dickson

v. United States, No. 2:13-cv-00253-AWA-DEM (E.D. Va. June 10,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   this   court   and   argument    would   not   aid   the    decisional

process.



                                                                       AFFIRMED




                                     2